Citation Nr: 1709428	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  09-50 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a disability manifested by memory and concentration impairment, due to an undiagnosed illness or obstructive sleep apnea resulting from active service in the Persian Gulf. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Anwar, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1990 to August 1990 and from November 1990 to September 1991, to include in Southwest Asia.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). The Board remanded this claim in May 2013 for an additional VA medical examination and opinion pursuant to a Joint Motion for Remand (JMR) by the Court of Appeals for Veteran's Claims (CAVC), which vacated the March 2012 Board decision. An additional remand was ordered in October 2013 for a Board hearing, and in August 2015 for an additional VA medical examination and opinion. All actions ordered by the remands have been accomplished and the case is ready for appellate review.


FINDINGS OF FACT

1. The Veteran does not demonstrate objective findings of memory loss or loss of concentration.

2. The Veteran's complaints of memory loss and loss of concentration are not indicative of an undiagnosed illness.


CONCLUSION OF LAW

The criteria for service connection for a disability manifested by memory loss and loss of concentration have not been met. 38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and assist

The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the Veteran with a claim. In several letters of record, the Veteran was informed of the type of evidence needed to develop his claim and what the VA would do to assist the Veteran obtain the necessary evidence. See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding VA's duty to assist the Veteran in obtaining evidence needed to substantiate his claim, the Board finds that all necessary assistance has been provided. The Veteran's service treatment records, pertinent post-service medical records, VA examination reports and buddy/lay statements have been added to the case file. There is no indication of any additional relevant evidence that has not been obtained.

Regarding the duty to provide adequate VA medical examinations, the Veteran was provided thorough VA examinations in September 2010, October 2010, and June 2013. In addition, addendum opinions were obtained in June 2016 to further  evaluate the claim. These examinations and opinions fully addressed the Veteran's allegations and symptoms, and are probative. There is no duty to provide another examination or a medical opinion. See 38 C.F.R. §§ 3.326, 3.327 (2016).

VA has satisfied its duty to notify and assist and the Board may proceed with appellate review.

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty, in the active military, naval, or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service. See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)). Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Additionally, pursuant to 38 U.S.C.A. § 1117, "a Persian Gulf Veteran with a qualifying chronic disability," that manifests to a degree of 10 percent or more before December 31, 2016, may be entitled to compensation. 38 U.S.C.A. § 1117 (a)(1); 38 C.F.R. §  3.317 (a)(1). 

There are three avenues for finding that a chronic disability may qualify for presumptive service connection pursuant to 38 U.S.C.A. § 1117 . Qualifying chronic disabilities include those that result from (1) "[a]n undiagnosed illness," (2) "[a] medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders, to include irritable bowel syndrome) that is defined by a cluster of signs or symptoms," or (3) "[a]ny diagnosed illness that the Secretary determines in regulations . . . warrants a presumption of service connection." 38 U.S.C.A. § 1117 (a)(2)(A), (B), (C); 38 C.F.R. § 3.317 (a)(2)(i)(B).

VA has defined a medically unexplained chronic multi-symptom illness as 
"a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities." 38 C.F.R. § 3.317 (a)(2)(ii).

Along with the three examples of a medically unexplained chronic multi-symptom illness provided by § 1117(a)(2)(B), the law provides a list of signs or symptoms that may be a manifestation of a medically unexplained chronic multi-symptom illness that includes: skin symptoms, headaches, muscle pain, joint pain, neurologic symptoms, neuropsychological symptoms, respiratory symptoms, sleep disturbances, gastrointestinal symptoms, cardiovascular symptoms, abnormal weight loss, and menstrual disorders. See 38 U.S.C.A. § 1117 (g); 38 C.F.R. § 3.317 (b).

The provisions of 38 C.F.R. § 3.317 (a)(ii) provide that, in order to be considered a qualifying chronic disability, a disability "[b]y history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis." The definition of "medically unexplained chronic multi-symptom illness" includes a "diagnosed illness without conclusive pathophysiology or etiology."

Analysis

The Veteran does not demonstrate objective findings of memory loss or loss of concentration for which direct service connection can be granted. In addition, the Veteran's reported complaints of memory loss and loss of concentration are not indicative of an undisclosed illness resulting from his service in the Persian Gulf. 

The Veteran contends since returning from the Persian Gulf he has difficulty reading books for school and pleasure; remembering appointments and tasks, including workplace assignments; and that his memory loss and loss of concentration have been noticed by family, friends and co-workers. He initially claimed his complaints were related to an undiagnosed illness stemming from his service in the Persian Gulf War. He has since been diagnosed with sleep apnea. The Veteran now contends these complaints, even if seen as a manifestation of his sleep apnea, suggest he experiences an undiagnosed illness related to his active service.

During an April 2005 mental disorders examination, the Veteran denied feeling anxiety or depression, or experiencing any sleep impairment. The examiner reported the Veteran's memory was "grossly intact and he was oriented in all spheres." He was not diagnosed with a psychiatric disorder.

In October 2008, the Veteran asserted he may have attention deficit hyperactivity disorder (ADHD). He reported problems concentrating on reading and watching television; inattention to his graduate school studies; and that he felt easily distracted and forgets to finish tasks. The mental health examiner administered a posttraumatic stress disorder (PTSD) test (PCL-M), which is a subjective report of complaints. The Veteran scored 30 indicative of a "moderate" rating on the PTSD spectrum, based on the Veteran reporting feeling emotionally numb and having difficulty concentrating. The Veteran was diagnosed with anxiety not otherwise specified. He has since been taking sertraline. 

During the September 2010 Gulf War exam, the Veteran reported his ability to concentrate and recall things had diminished considerably since service. He reported no history of sleep impairment, depression, anxiety or memory problems. His physical examination was normal. 

During the October 2010 mental health portion of the Gulf War exam, the Veteran reported his military occupational specialty was a medical specialist and that he was not exposed to combat. The examiner reported the Veteran was attentive and able to complete the serial 7's test and spell a word forward and backward. The Veteran did not report any sleep impairment, nor excessive worry, anxiety or concern. The Veteran was able to remember pertinent events and details from his past, and identify three objects and recall them after short, moderate and long delays. He was also able to recall the amount of his bi-weekly income and monthly bills. 

The examiner opined the Veteran did not demonstrate any identifiable memory impairment or concentration difficulties. The examiner further opined that the Veteran did not have any psychosocial or emotional difficulties or diagnoses, nor  concentration or memory deficits that have a significant impact on his functioning. The examiner noted that a "neuropsychological test may show deficits or decreases in abilities not detectable via [the] current examination." However, the examiner did not request this additional test because the Veteran demonstrated no functional impairment from his complaints.

Pursuant to the JMR, the Veteran was given a neuropsychological examination in June 2013. Days prior to the examination, the Veteran was diagnosed with moderate obstructive sleep apnea. The mental health examiner opined that the "Veteran's moderate obstructive sleep apnea is more likely the cause for memory/concentration problems." The examiner also explained the PCL-M questionnaire does not directly measure attention, concentration or memory, but rather a patient's complaints. The Veteran underwent a "comprehensive neuropsychological evaluation" that provided "objective measures of attention, concentration, memory and other abilities." The examiner noted "no evidence of problems with memory, attention, concentration or any other cognitive domain" and that there is "no diagnosis of a cognitive disorder of any type." The examiner also noted "[t]here is no objective evidence of memory or concentration problems from an undiagnosed illness" or from a "known diagnostic entity." The examiner also noted "I find no evidence of anxiety disorder." 

Two June 2016 addendum opinions further clarified the Veteran's disability picture. First, regarding whether the Veteran's sleep apnea was related to service, the examiner reviewed the case file and noted the Veteran's service treatment records are silent for any complaints of difficulties sleeping or treatments for sleep impairment in service. The examiner opined that the Veteran's weight gain, almost 30 pounds since exiting service, was significant enough to cause his level of sleep apnea. The second addendum opinion clarified that the neuropsychological examination used objective tests to determine the level or severity of the Veteran's memory loss and loss of concentration, finding none.

These medical opinions are highly probative. The Veteran does not display any objective evidence of memory loss or loss of concentration. The neuropsychological test results show the Veteran demonstrates normal concentration and memory abilities. While the Veteran may have noticed reduced memory loss or concentration since returning from service, he was able to complete his collegiate degree, obtain a graduate degree, and consistently find employment, with satisfactory or above satisfactory evaluations, since his return. 

The Veteran has contended his memory loss and loss of concentration manifested as an anxiety disorder for which he was diagnosed in 2008 and has since been taking medication. However, two mental health examinations show no evidence of memory loss or loss of concentration, with a recent examination showing he no longer experiences an anxiety disorder. 

According to the June 2013 medical examiner, the Veteran's complaints regarding memory loss and loss of concentration are more likely the result of the Veteran's sleep apnea, which, as a recognized disability, cannot be service-connected based on the provisions of 38 C.F.R. § 3.317, which apply to undiagnosed illnesses or "chronic" multi-symptom illnesses as a result of service in the Persian Gulf. As there are no complaints of sleep impairment during service, or within the first year post-service, the Veteran's sleep apnea cannot be service-connected directly because there is no evidence there is a relationship between the Veteran's diagnosed condition and an event or injury incurred during service. See 38 C.F.R. § 3.303; see also Mercado-Martinez v. West. More importantly, the sleep apnea diagnosis cannot be used in conjunction with symptoms of memory loss and loss of concentration to show a cluster of symptoms indicative of an undiagnosed illness because the memory loss and loss of concentration symptoms are more likely than not manifestations of the diagnosed illness.

As the Veteran's complaints of memory loss and loss of concentration are not objectively evident, nor demonstrative of an undiagnosed illness, the claim for service connection must be denied.

VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue. That doctrine is not applicable in this case because the preponderance of the evidence is against the Veteran's claim. 38 U.S.C.A. § 5107 (b); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

Service connection for a disability manifested by memory loss and loss of concentration is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


